FILED
                             NOT FOR PUBLICATION                            NOV 03 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRANCISCO CAZARES,                               No. 09-17539

               Plaintiff - Appellant,            D.C. No. 2:09-cv-01577-JAM-
                                                 KJN
  v.

HOMEQ SERVICING; et al.,                         MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Francisco Cazares appeals from the district court’s order dismissing his

action arising out of foreclosure proceedings. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion the district court’s decision to

retain supplemental jurisdiction over state law claims, Harrell v. 20th Century Ins.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Co., 934 F.2d 203, 205 (9th Cir. 1991), and to dismiss without leave to amend,

Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (en banc). We affirm.

       The district court did not abuse its discretion by retaining supplemental

jurisdiction over Cazares’s state law claims after they had been briefed by the

parties and analyzed by the district court. See Schneider v. TRW, Inc., 938 F.2d

986, 994-95 (9th Cir. 1991) (no abuse of discretion in retaining supplemental

jurisdiction where sending the case to another court would cause a duplication of

effort).

       The district court did not abuse its discretion by dismissing without leave to

amend where amendment would be futile. See Gordon v. City of Oakland, 627

F.3d 1092, 1094 (9th Cir. 2010).

       Cazares’s remaining contentions are unpersuasive.

       AFFIRMED.




                                           2                                    09-17539